Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered January 27, 2005, convicting her of criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
In the Drug Law Reform Act (L 2004, ch 738, § 41 [d-1]), the Legislature expressed its intent that, with certain exceptions not applicable herein, the ameliorative provisions of the act were not to be applied to crimes committed before the effective date of the act. The defendant’s crime was committed before the effective date of the act. Accordingly, we reject the defendant’s contention that she is entitled to the benefits of the ameliorative provisions of the Drug Law Reform Act (see People v Torres, 26 AD3d 398 [2006]; People v Goode, 25 AD3d 723 [2006]; People v Nelson, 21 AD3d 861 [2005]). Santucci, J.P., Luciano, Fisher and Covello, JJ., concur.